Title: From Benjamin Franklin to Jonathan Williams, Jr., 29 November 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,

I received yours of the 16th.— I am excedingly vex’d at the Delay of the Ship. M: Chaumont tells me he offer’d you to Leave the Decision to any Merchants of Nantes that you should chuse; his Friends at Bordeaux advise him against submitting it at all. For God’s Sake finish it some how or other. The Delays in sending the Cloathing have been an immense Prejudice to our Affairs in America. The Army is naked.
Mr. Austin wrote to me for a Passport for the arms. As Mr. Grand when I received the Letter was going to speak to Mr. Necker about our other affairs I desired him to ask for that Passport. It is but this Day that I have received the Answer which I send it enclosed.
I am ever, Your affectionate Uncle, &c.
M. Williams.
